Citation Nr: 0929832	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  04-40 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1958 to May 1978.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a September 2003 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  In April 2007 a 
videoconference hearing was held before the undersigned: a 
transcript of the hearing is associated with the claims file.  
This matter was previously before the Board in September 2007 
and June 2008, when it was remanded for further development 
of the evidence.
 
This appeal previously included a claim of service connection 
for a left knee disability.  A January 2009 rating decision 
granted service connection for a left knee disability; hence, 
that matter is no longer before the Board.  


FINDINGS OF FACT

The Veteran's low back strain in service was acute and 
transitory in nature and resolved without residual 
disability; a chronic low back disability was not manifested 
in service; arthritis of the low back was not manifested in 
the first postservice year; and the Veteran's current low 
back disability is not shown to be related to his service, to 
include as due to injury therein. 


CONCLUSION OF LAW

Service connection for low back disability is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 159(b)(1)(including, as amended May 30, 2008, 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The notice requirements of the VCAA 
apply to all 5 elements of a service connection claim, 
including the rating assigned and the effective date of the 
award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claims.  By VCAA letter of July 
2003, he was informed of the evidence and information 
necessary to substantiate that claim; the evidence VA was 
responsible for providing; and the evidence he was 
responsible for providing.  This notice was issued prior to 
the RO determination in September 2003 denying service 
connection.  Pursuant to the Board's September 2007 remand 
instructions, the Veteran was advised in October 2007 of the 
criteria for rating disabilities and those governing 
effective dates of awards.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. at 490-91 (2006).  As the claim was subsequently 
readjudicated by February 2008 and January 2009 Supplemental 
Statements of the Case (SSOCs), the Veteran is not prejudiced 
by the timing of the notice.  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred along the way.  Moreover, rating and effective 
date criteria have no significance unless service connection 
is allowed; this decision denies service connection. 

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent post-service treatment 
records have been secured.  The RO arranged for VA 
examinations of the Veteran in December 2007 and October 
2008.  He has not identified any pertinent evidence that is 
outstanding.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claim.

B.  Factual Background

The Veteran's STRs show that in December 1973, he was seen 
for low back pain of about one year's duration, worse in the 
previous two weeks.  He reported the pain as centralized in 
the low back and right hip; it did not radiate into his legs.  
He indicated that he had not sustained any trauma or engaged 
in any heavy lifting.  The diagnosis was low back strain; he 
was prescribed Robaxin and referred to physical therapy for 
an exercise program.  Follow-up X-rays in January 1974 found 
no significant abnormality.

In conjunction with his service separation examination in 
February/March 1978 the Veteran was seen on orthopedic 
consult.  It was noted that he had a 4 year history of 
chronic low back pain, and that there had been no trauma.  He 
would have stiffness after military training.  Physical 
examination did not reveal any abnormalities.  Lumbosacral 
spine X-rays were normal.  The impression was mechanical low 
back pain, intermittent.  The Veteran was considered fit for 
separation.  On the service retirement examination report it 
was also noted that the spine was normal on clinical 
evaluation.  The impression was mechanical low back pain, 
intermittent.

When the Veteran filed the instant claim of service 
connection for a low back disability, he indicated he had not 
been seen for such disability since his discharge from 
service.   
In December 2004, a VA bone density study found osteopenia of 
the lumbar spine.

On February 2005 VA examination, it was noted that the 
Veteran's claims file was reviewed.  He reported experiencing 
low back pain beginning in 1970 as a result of his military 
activities; denied trauma or injury to his low back; reported 
that an examination in service found low back strain; 
indicated that physical therapy provided temporary 
improvement; and further indicated that the condition had 
recurred, especially with activity level increased, and had 
progressively worsened, particularly over the previous six to 
seven years.  X-rays revealed mild degenerative changes in 
the upper lumbar spine.  The examiner opined that the 
Veteran's current low back condition was less likely than not 
due to his military service because the mild findings on the 
lumbar X-ray pointed to a process that could not have been 
aggravated by his military service over 25 year previously.  
He indicated that 20 years of military service with its 
possibility for minor insults to the low back would result in 
more significant findings on X-ray; rather, he attributed the 
Veteran's condition to aging.

A March 2005 MRI found the Veteran had facet arthrosis at L3-
4 and L4-5, but no focal disc pathology or canal or foraminal 
stenosis.  Another MRI in December 2005 noted minimal annular 
bulging at L2-3, mild facet arthrosis and annular bulging at 
L3-4, facet arthrosis and ligamentum flavum hypertrophy at 
L4-5, and mild facet arthrosis at L5-S1.  No focal disc 
pathology, significant canal or foraminal stenosis, or 
interval change were noted.

March 2007 private medical records note the Veteran was seen 
for low back pain that reportedly developed in military 
service 30 years prior (when his duties required jumping in 
and out of trucks).  He reported an injury in service which 
had not ever completely resolved, but had progressively 
become worse over the previous four years.  Lumbar X-rays 
showed no fracture, dislocation or foreign body, only mild 
degenerative changes of L5-S1 and normal lumbar lordosis.  
The provider recommended continued use of anti-inflammatories 
and possible therapy to improve his range of motion.  He 
stated that it was possible that the Veteran's complaints 
were directly related to injuries he sustained in military 
service.

On December 2007 VA examination, it was noted that the 
Veteran's claims file and pertinent VA treatment records were 
reviewed.  He reported a history of low back pain dating from 
1973 while on active duty; at the time he was referred to 
physical therapy.  He indicated that the pain appeared 
gradually over time, with no significant history of trauma.  
A November 2007 MRI was interpreted as suggesting disc 
desiccation in the lower lumbosacral spine.  The diagnosis 
was history of chronic low back pain without focal neuro 
deficit.  The examiner opined that the Veteran's back pain 
most likely resulted from degenerative arthritis of the 
spine, and that his symptoms were expected to worsen with 
aging.  [No nexus opinion was provided.]

At the April 2007 videoconference hearing, the Veteran 
testified that he began having problems with his low back 
while on active duty.  He stated that his low back problem 
came and went; that he had no real follow-up for his 
complaints in service; and that he had lived with the 
condition for many years.  He believed his current low back 
disability was related to the back pain he suffered in 
service and should be service-connected.

On October 2008 VA examination, it was noted that the 
Veteran's claims file was reviewed.  He reported a history of 
low back pain beginning in 1973, but could not recall any 
trauma to his back.  An MRI was interpreted as suggesting 
desiccation of the lower spine with a minor disc bulge at L4-
5, but no central canal or neural foraminal narrowing.  The 
diagnosis was: History of chronic low back pain without focal 
neuro deficit, most likely due to degenerative arthritis of 
the spine.  The examiner opined that the low back pain the 
Veteran experienced in 1973 was an acute condition which 
resolved and was unrelated to his current low back pain, 
which resulted from his degenerative arthritis of the spine.

C.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. 
§ 3.303.  In order to prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The showing of chronic disease in service requires a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Certain chronic diseases (including arthritis) may be 
service-connected on a presumptive basis if they become 
manifest to a compensable degree in a specified period of 
time following discharge from active duty (one year for 
arthritis). 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

When there is an approximate balance between positive and 
negative evidence on a material issue in contention, the 
benefit of the doubt in resolving each such issue must be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  If so, the claim is denied; 
if the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

It is not in dispute that the Veteran now has a low back 
disability; degenerative arthritis of the lumbar spine is 
shown by X-ray and MRI, and was diagnosed on VA examination.  
It is also not in dispute that he had episodes of low back 
pain (and a diagnosis of strain) in service.  However, the 
low back pain/strain in service was acute, resolved, and did 
not result in/represent a chronic low back disability.  
Clinical evaluations in service did not produce findings of 
chronic pathology, and X-rays were normal.  While 
intermittent mechanical low back pain was diagnosed on 
service separation examination (and on orthopedic consult at 
the time), it is noteworthy that clinical evaluation and X-
rays of the spine at the time were normal.  Pain alone 
without a diagnosed or underlying malady or condition is not 
a disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in 
part, vacated and remanded in part on other grounds, 259 F.3d 
1356 (Fed. Cir. 2001).  There is no objective evidence of 
postservice low back complaints or findings of abnormality 
(clinical notation of continuity of symptoms) prior to 2004.  
Consequently, service connection for a low back disability on 
the basis that a chronic such disability became manifest in 
service, and persisted, is not warranted.  

Furthermore, as arthritis of the low back was not manifested 
in the first year following the Veteran's discharge from 
active duty, service connection for such disability on a 
presumptive basis (as a chronic disease under 38 U.S.C.A. 
§§ 1112, 1137) is also not warranted.   

Finally, the preponderance of the competent (medical) 
evidence that relates the Veteran's current low back 
disability to his active service or the low back strain 
incurred therein.  While a March 2007 private medical record 
includes the opinion that it is possible (emphasis added) 
that the Veteran's current low back disability is related to 
an injury in service, the opinion is stated in speculative 
terms, and is not accompanied by explanation of rationale (to 
include accounting for the normal clinical evaluation of the 
spine on separation, and the lengthy postservice interval 
during which the Veteran was not seen or treated for low back 
complaints).  See Nieves-Rodriguez v. Peake, 22 vet. App. 295 
(2008).  

In contrast, the opinions offered on February 2005 and the 
October 2008 VA examinations note  the length of time between 
service and the first postservice clinical notations of 
findings pertaining to low back disability, as well as the 
mildness of the initial findings (February 2005) and that the 
complaints in service were acute and had resolved (October 
2008).  The October 2008 examiner also offers an alternate 
etiology (the degenerative process or aging) that more likely 
accounts for the current low back disability.  

As the Veteran is a layperson, his own opinion that his 
current low back disability is related to his service is not 
competent evidence.  The matter of a nexus between a current 
disability and remote events is a medical question not 
capable of being resolved by lay observation or opinion; it 
requires medical training or expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992), see also Jandreau 
v. Nicholson, 492 F3d. 1372 (Fed. Cir. 2007).  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection.  Accordingly, the benefit of the doubt 
doctrine does not apply; the claim must be denied.   


ORDER

Service connection for a low back disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


